DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated July 21, 2021.
2. 	Claims 1-20 are currently pending and have been examined.
3.	Claims 1-2, 7, 9-11, 14, 16, and 18-20 have been amended.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The substantially similar independent claims describe methods and a system for securing an on-behalf transaction by an on-behalf payee from an account of an account holder comprising receiving a registration request from the account holder of the account, wherein the registration request comprises contact information of the on-behalf payee; in response to receiving the registration request, registering the on-behalf payee for performing the transaction from the account of the account holder; communicating a unique identification code (UIC) to the on-behalf payee based on the contact information upon registering the on-behalf payee, the UIC is different for each on-behalf payee, the UIC 
The series of steps recited describe a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention describes methods and a system for securing an on-behalf transaction by an on-behalf payee from an account of an account holder comprising receiving a registration request from the account holder of the account, wherein the registration request comprises contact information of the on-behalf payee; in response to receiving the registration request, registering the on-behalf payee for performing the transaction from the account of the account holder; communicating a unique identification code (UIC) to the on-behalf payee based on the contact information upon registering the on-behalf payee, the UIC is different for each on-behalf payee, the UIC is usable to perform the transaction only by the registered on-behalf payee; receiving an authorization request for the transaction performed by the on-behalf payee, the authorization request including the UIC registered to the on-behalf payee; comparing a received UIC included in the authorization request with a stored UIC included in an account profile associated with the account of the account holder to verify whether the received UIC is valid, the stored UIC and descriptive information associated with the on-behalf payee is stored, the received UIC is received with the authorization request; in response to the comparison indicating the UIC is valid, notifying the account holder by way of a notification that the transaction is performed by the on-behalf payee, wherein the notification comprises the descriptive information associated with the on-behalf payee and a  transaction amount of the transaction; receiving an account holder approval message associated with the account holder indicating the account holder approves the transaction initiated by the on-behalf payee based on the notification; transmitting an approval message to process the transaction for deducting the transaction amount from the account, sending a first authentication password only associated with the on-behalf payee; prompting the on-behalf payee to provide the first authentication password; verifying whether a second authentication password received matches the first authentication password of the on-behalf payee in response to receiving a reply to the approval message, wherein the second authentication password is received from the on-behalf payee; declining the transaction in response to verifying that the second authentication password does not match the first authentication password; and  authorizing the transaction in response to verifying that the second authentication password matches the first authentication password, such that the account holder does not share a transaction card or credentials with the on-behalf payee for performing the transaction via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)


Claim 1 recites a server with an associated memory, a merchant terminal device, a first computing device and a second computing device.  Claim 10 recites an issuer server comprising at least one processor communicatively coupled to a memory, a merchant terminal device, a first computing device and a second computing device. Claim 18 recites a payment network server with an associated memory, a merchant terminal device, a first computing device and a second computing device.  The claims are applying generic computer components to the recited abstract limitations. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a server with an associated memory, a merchant terminal, a first and second computing device, an issuer server comprising at least one processor communicatively coupled to a memory and a payment network server with an associated memory which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 10 and 18 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)
STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronic recordkeeping; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  

Applicant’s specification discloses the following:
“First device is a device using which [sic] an on-behalf payee performs an on-behalf transaction from an account. In one example, the first device is a communication device, such as a smartphone, a mobile phone, a laptop, a tablet, or a phablet, of the on-behalf payee.  In another example, the first device is an automated teller machine (ATM), a point-of-sale (POS) device, a point-of-interaction (POI) device, a point-of-purchase (POP) device, and/or a near field communication (NFC) POS device, or the like.” (See Applicant Specification paragraph 35)

“A server is a physical or cloud data processing system on which a server program runs. The server may be implemented in hardware or software, or a combination thereof. In one embodiment, the server may be implemented in computer programs executing on programmable computers, such as personal computers, laptops, or a network of computer systems. The server may correspond to one of a payment network server, an issuer server, a digital wallet server, an acquirer server, or a merchant server.” (See Applicant Specification paragraph 44)

“Examples of the first and second user computing devices 104 and 110 include, but are not limited to, mobile phones, smartphones, laptops, tablets, phablets, or any other communication devices.” (See Applicant Specification paragraph 51)
“Examples of a terminal device 112 include, but are not limited to, an ATM linked with a financial institution, such as a bank, a POS device, a POI device, or a POP device installed at a merchant store of a merchant.” (See Applicant Specification paragraph 53)

“The payment network server 118 is a computing server that is associated with a payment network of various transaction cards, such as the transaction card 106. The payment network has a unique payment-network identification number assigned to it. The payment network server 118 represents an intermediate entity between the acquirer server 116 and the issuer server 120 for authorizing and funding the transactions performed by using the transaction cards, such as the transaction card 106. Examples of various payment networks include MasterCard, American Express, VISA, Discover, Diners Club or the like. When the on-behalf transaction option is chosen at the terminal device 112 for performing a transaction, the payment network server 118 receives the authorization request from one of the terminal device 112, the merchant server 114 and the acquirer server 116. In one embodiment, the payment network server 118 processes the authorization request and performs one or more operations for authorizing the transaction. In another embodiment, the payment network server 118 transmits the authorization request to the issuer server 120 for performing authorization. The payment network server 118 further receives the transaction requests from the one of the terminal device 112, the merchant server 114, and the acquirer server 116 and routes the transaction requests to corresponding issuer servers, such as the issuer server 120, for processing.” (See Applicant Specification paragraph 56)

nd Generation (2G), 3rd Generation (3G), 4th Generation (4G) communications protocols, Long Term Evolution (LTE) communication protocols, or any combinations thereof. Elements of the issuer server 120, the payment network server 118, and the merchant server 114 are explained in detail in conjunction with FIG. 2, FIG. 3 and FIG. 4, respectively.” (See Applicant Specification paragraph 62)

“Referring now to FIG. 16, a block diagram that illustrates system architecture of a computer system 1600, in accordance with an embodiment of the present invention, is shown. An embodiment of present invention, or portions thereof, may be implemented as computer readable code on the computer system 1600. In one example, the first and second user-computing devices 104 and 110, the merchant server 114, the acquirer server 116, the payment network server 118, and the issuer server 120 of FIG. 1 may be implemented in the computer system 1600 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIG 10, FIGS. 11A and 11B, FIGS. 12A and 12B, FIG. 13, FIGS. 14A and 14B, and FIG. 15.” (See Applicant Specification paragraph 148)

“The computer system 1600 includes a processor 1602 that may be a special purpose or a general-purpose processing device. The processor 1602 may be a single processor, multiple processors, or combinations thereof. The processor 1602 may have one or more processor cores. In one example, the processor 1602 is an octa-core processor. Further, the processor 1602 may be connected to a communication infrastructure 1604, such as a bus, i.e., the first, second, and third buses 208, 308, 408, message queue, multi-core message-passing scheme, and the like. The computer system 1600 may further include a main memory 1606 and a secondary memory 1608. Examples of the main memory 1606 may include RAM, ROM and the like. In one embodiment, the main memory 1606 is the first, second, and third memories 204, 304, and 404. The secondary memory 1608 may include a hard disk drive or a removable storage drive, such as a floppy disk drive, a magnetic tape drive, a compact disc, an optical disk drive, a flash memory, and the like. Further, the removable storage drive may read from and/or write to a removable storage device in a manner known in the art. In one example, if the removable storage drive is a compact disc drive, the removable storage device may be a compact disk. In an embodiment, the removable storage unit may be a non-transitory computer readable recording media.” (See Applicant Specification paragraph 149)


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 10 and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-9, 11-17 and 19-20 further define the abstract idea that is presented in the respective independent Claims 1, 10 and 18 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
                Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Interpretation
6.	Examiner notes that the Applicant’s Specification uses different designations for the parties in the process disclosed by the claims.  The specification refers to the account holder as the first user. The specification uses the first user to designate the individual who is the account holder of a first account maintained by the issuer bank that issued the transaction card to the first user for performing transactions from the first account. (See Applicant Specification paragraphs 46-47) The on behalf payees are referred to one or more users.   Once registered as an on-behalf payee for the first account, a user who is not the account holder of the first account is authorized to perform transactions from the first account without actually requiring the transaction card or the mobile application linked to the first account. (See Applicant Specification paragraph 47)  The second user is an individual who is registered as an on-behalf payee for the first account and the e-wallet based on a registration request raised by the first user and thus the second user is authorized to perform transactions from the first account and the e-wallet without requiring the transaction card. (See Applicant Specification 49)
The terminology used in the claims is different than that reflected in the Specification.  As such, Examiner notes the “first user as an on-behalf payee” as claimed tracks to “the one or more users as on-behalf payees” which is later called a “second user” who is disclosed to be registered as an on-behalf payee for the first account and e-wallet based on registration request raised by the first user (i.e., the account holder for the first account and the e-wallet) as disclosed in the specification and the “account of an account holder” as recited in the claims tracks to the “first user” for the “first account” as disclosed in the specification for purposes of examination.
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 

Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following italicized language is interpreted as not further limiting the scope of the claimed invention:
The preamble of the instant claim 1 recites: “[a] transaction authorization method for securing an on-behalf transaction by an on-behalf payee from an account of an account holder, the method comprising:”

The preamble of the instant claim 18 recites: “[a] transaction authorization method for securing an on-behalf transaction by an on-behalf payee from an account of an account holder, the method comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for securing an on-behalf transaction by an on-behalf payee from an account of an account holder” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention:
As in Claim 1, the claim recites in part:
“in response to receiving the registration request, registering the on-behalf payee for performing the transaction from the account of the account holder”.  The active steps are receiving the registration request and registering the on-behalf payee, the intended use is for performing the transaction and does not further limit the claim as recited.
“communicating, by the server, a unique identification code (UIC) to the on-behalf payee based on the contact information upon registering the on-behalf payee, the UIC is different for each on-behalf payee, the UIC is usable to perform the transaction only by the registered on-behalf payee”. Here, the active step is communicating the UIC to the 
“comparing a received UIC included in the authorization request with a stored UIC included in an account profile associated with the account of the account holder to verify whether the receive UIC is valid, the stored UIC and descriptive information associated with the on-behalf payee is stored on a memory associated with the server, the received UIC is received with the authorization request”.  The comparison is the active step here, the determination of validity is the intended purpose of the comparison.
 “transmitting, by the server to the merchant terminal device, an approval message to process the transaction for deducting the transaction amount from the account.”  The transmission of the approval message is the positively recited step, the intended use of the transmission is the intended use and does not further limit the claim as recited.  
“prompting the on-behalf payee to provide the first authentication password at the merchant terminal device”.  The prompting is the step recited, the intended use is for the payee to subsequently provide the authentication password.
“authorizing the transaction in response to verifying that the second authentication password matches the first authentication password, such that the account holder does not share a transaction card or credentials with the on-behalf payee for performing the transaction”.  The authorizing of the transaction is based on the match is the active step.  The intended use is the not sharing of a card or credentials for performing the transaction.
Claims 10 and 18 recite a substantially similar limitation that is similarly interpreted.
As in Claim 19, the claim recites in part “mapping, by a payment network server, the UIC that is received from the payment network server to the account of an account holder, wherein the second user is registered as an on-behalf payee to perform one or more transactions from the account by using the UIC”.  The mapping of the code is the positively recited step, the intended use of the mapping of the code does not further limit the claim as recited.
As in Claim 6, the claim recites in part “registering, by the server, the second user as the on-behalf payee for performing one or more transactions from the account by using the UIC.”  Here, the registering is the positively recited step, the intended use of the registering is not given further weight.  Claim 13 recites a substantially similar limitation that is similarly interpreted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
The amendment filed 07/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites: 
“communicating, by the server, a unique identification code (UIC) to the on-behalf payee based on the contact information upon registering the on-behalf payee, the UIC is different for each on-behalf payee, the UIC is usable to perform the transaction only by the registered on-behalf payee”
“send, a first authentication password only to the first computing device associated with the on-behalf payee”
In both instances there does not appear to be support for the recitation of “only” in reference to the recited limitations.  

Claim 1 also recites:
“verifying whether a second authentication password received from the merchant terminal device matches the first authentication password sent by the server to the first computing device of the on-behalf payee in response to receiving a reply to the approval message from the merchant terminal device, wherein the second authentication password is received by the merchant terminal device from the first computing device associated with the on-behalf payee”
“declining the transaction in response to verifying that the second authentication password does not match the first authentication password” and 
 “authorizing the transaction in response to verifying that the second authentication password matches the first authentication password, such that the account holder does not share a transaction card or credentials with the on-behalf payee for performing the transaction”.  
	Here, while there is disclosure of the on-behalf payee using a unique UIC for performing the on-behalf transaction from the account and does not require any transaction card or mobile application linked to the account for performing the on-behalf transaction, this is not the same as the account holder not sharing a transaction card or credentials. (See Applicant Specification paragraphs 34, 47)  The specification notes that it is not required that the account holder share the transaction card or the mobile application, however it does not recite that it cannot occur.  Further, the underlying credential is being shared.  The on-behalf user that is designated by the account holder is using the credential of the account holder to perform transactions.  
Further still, it does not appear that the italicized steps are properly related to the disclosure of Figure 6A which appears to be the embodiment of the invention that Applicant is tracking.   In reference to the Applicant’s Specification at paragraph 102, it appears that when the authentication password that was received by the on-behalf payee is sent to the merchant terminal device and then further sent to the server, the server compares the received authentication password to the password that was generated and sent to the on-behalf payee.  As a result, the authentication is successful and the authorization manager generates a second notification indicating that the authentication of the second user was successful and includes the account identification information of the first account which is transmitted to the merchant terminal device and then the transaction is processed.  There is no recitation of a second authentication password.
Further, as discussed below, the first authentication password is sent from the server to the on-behalf payee and then sent from the on-behalf payee to the merchant terminal and back to the server.  
Examiner suggests that Applicant present the steps as disclosed in the specification.  
	Independent Claims 10 and 18 recite substantially similar limitations that are similarly rejected.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, as amended, Claim 1 recites “an on-behalf payee” in the preamble, “the on-behalf payee” in the first and second limitations and then refers to “for each on-behalf payee” in the third limitation before reverting to “the registered on-behalf payee”.  It appears that Applicant was referring to one on-behalf payee and then introduced the potential for a plurality of on-behalf payees before reverting to reciting “the” (singular) on-behalf payee that conducts the transaction.  As presented, this is confusing and unclear.  
While Applicant’s specification provides the option for registering multiple users as on-behalf payees for an e-wallet where each on-behalf payee of the e-wallet has a different UIC and the e-wallet is mapped to each UIC that appears to be a different embodiment than the one currently being claimed that involves one on-behalf payee.  (See Applicant Specification paragraphs 58 and 124)  Examiner suggests clarifying that there is only one on-behalf payee with one UIC or that the first user is registering multiple users as on-behalf payees where each of the on-behalf payees have a different UIC and then limiting the claim to the (singular) registered on-behalf payee using the UIC that was communicated to the (singular) registered on-behalf payee. It appears from the context of the rest of the claim that Applicant intends for one on-behalf payee to perform a transaction in the process and the claim will be interpreted in this manner, however appropriate correction is required.   Substantially similar Claims 10 and 18 are further Dependent Claims 2-9, 11-17 and 19-20 are further rejected as based upon a rejected base claim.
Claim 1 recites receiving an authorization request for the transaction performed by the on-behalf payee at a merchant terminal device, comparing a received UIC, notifying the account holder that the transaction is performed by an on-behalf payee, receiving an account holder approval message, transmitting the approval message to process the transaction to the merchant terminal device, the server sends a first authentication password to the on-behalf payee, the on-behalf payee is prompted to provide the first authentication password to the merchant terminal.  These steps appear to follow Figure 6A and the associated paragraphs of the disclosure.  
At this juncture, the on-behalf user may provide the correct authentication password (i.e., the first authentication password) or an incorrect authentication password according to the specification and Figure 6A (See Applicant Specification paragraph 101) 
As currently claimed, Applicant is framing the next recited step as “verifying whether a second authentication password received from the merchant terminal device matches the first authentication password sent by the server to the first computing device of the on-behalf payee in response to receiving a reply to the approval message from the merchant terminal device, wherein the second authentication password is received by the merchant terminal device from the first computing device associated with the on-behalf payee” which is confusing as there is no second authentication password recited in the specification in reference to Figure 6A.   As recited, the language implies that there is a second authentication password that is received from the on-behalf payee device to the merchant terminal device which is not the case as further discussed with reference to the 112(a) rejection, above. 
Examiner suggests clearly reciting that the first authentication password that is received at the merchant terminal device is the same password that is sent to the server in order for the server to compare the received first authentication password from the merchant terminal device to the first authentication password that was sent from the server to the on-behalf payee.  This issue persists in the next two limitations that likewise will need to be corrected.  Independent Claims 10 and 18 are further rejected for the same basis and reasons. Dependent Claims 2-9, 11-17 and 19-20 are further rejected as based upon a rejected base claim.
Claim 2, as amended, recites “wherein the account holder is a first user and wherein the on-behalf payee is a second user and further comprising generating, by the server, the UIC upon registering the second user as the on-behalf payee for the account of the first user based on the registration request”.  This limitation does not make sense as further limiting the independent claim.  It appears, as Substantially similar Claim 11 is similarly rejected for the same basis and reasons.
Claim 3 recites that the transaction is a cash back transaction and further comprises “transmitting to the merchant device a second approval message, wherein cash is dispensed from the merchant terminal device to the on-behalf payee in response to the merchant terminal device receiving the second approval message.”   This recitation, within the context of Figure 6A is not clear with respect to the specification.  The specification indicates that a second notification is sent to the merchant terminal device, not a second approval message.  (See Applicant Specification paragraph 102)  
The specification also makes reference to a second approval message, however it is in the context of a second transaction performed within the disclosed flow of Figure 7A.  There is only one transaction that is occurring in the independent claim and it does not appear that Applicant is attempting to claim a second transaction is occurring in the claims. In order to clearly delineate the process that is being disclosed, Examiner suggests that Applicant amend the claim to clearly recite that the merchant device is receiving a second notification for the same transaction and is not invoking a second transaction altogether.  Substantially similar Claim 12 is similarly rejected for the same basis and reasons.
	Appropriate clarification and correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 6-7, 9, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the 
Claim 6 recites in part “registering, by the server, the second user as the on-behalf payee for performing one or more transactions from the account by using the UIC”.  It appears that this limitation in the claim does not further limit the independent claim as the registration step and performance of a transaction using the UIC has been integrated into the independent claim.  Claims 13 and 19 include a substantially similar limitation that is similarly rejected as not further limiting the respective independent claim.
Substantially similar Claims 7, 14 and 20 are dependent on substantially similar Claims 1, 10 and 18 and recite “further comprising declining, by the server, the transaction upon receiving an account holder message from a second computing device that indicates the account holder rejects the transaction initiated by the on-behalf payee at the merchant terminal device based on the notification.” 
Claim 1 recites in part: “receiving an account holder approval message from a second computing device associated with the account holder indicating, the account holder approves the transaction initiated by the on-behalf payee at the merchant terminal device based on the notification”. Claims 10 and 18 recite a substantially similar limitation.  In each case, the independent claims require authorizing the transaction based on the account holder approving the transaction based on the notification in order to proceed.  As such, Claims 7, 14 and 20 fail to include all of the limitations of the claims upon which they depend.
Claim 9 is dependent on Claim 1.  Claim 16 is dependent on Claim 10.  Substantially similar Claims 9 and 16 recite “declining, by the server, the transaction, in response to the comparison of the received UIC with the stored UIC indicating that the received UIC is invalid.”
Claim 1 recites in part “comparing a received UIC included in the authorization request with a stored UIC included in an account profile associated with the account of the account holder to verify whether the received UIC is valid, the stored UIC and descriptive information associated with the on-behalf payee is stored on a memory associated with the server, the received UIC is received with the authorization request”.    The claim continues requiring “in response to the comparison indicating that the UIC is valid, notifying, by the server, the account holder by way of a notification…” Claim 10 recites a substantially similar limitation.
Thus, Claims 1 and 10 require the comparison response determining that the UIC is valid in order to proceed.  As such, Claims 9 and 16 do not include all of the limitations of the claim(s) upon which it depends.


Relevant Prior Art Not Currently Relied Upon

Bhosle (US Patent 8,762,216) – discloses a payment instrument that may be borrowed by a designated lendee and used to complete a financial transaction when made accessible by a lender via a lender’s account.  The lender may loan the payment instrument to the lendee without providing a physical card, actual card number or other personal information.  In some aspects the lender may require an authorization before the payment is finalized which may enable the lender to terminate a payment request.
Calman (US PG Pub. 2013/0046690) – discloses a method for allowing a first user to authorize a second user to perform a financial transaction using the first user’s financial account information.  In some embodiments, a method is provided that includes receiving a request from the first user to authorize the second user to perform a financial transaction; receiving  parameters from the first user restricting a scope of the financial transaction that the second user is authorized to perform; transmitting information associated with the request to a mobile computing device associated with the second user.
Kargman (US 2009/0276347) – discloses a temporary financial transaction number generated for conducting a financial transaction that has limits on use such as time, amount limits and limits on the type of goods or services that may be purchased or on the type of business at which the purchase may be made.  User identification information or information on other authorized users may also be encoded into the number or otherwise linked to the number.  An authorized purchase is applied against a user bank account or credit card without disclosure of the account information.
Sharma (US PG Pub. 2018/0082283) – discloses a process for making a payment from a shared payment card that includes a user device, at least one computing device being configured to make a payment from a shared payment card, a data processor implemented process for conducting a payment transaction made with a shared card, a card association entity system including at least one computing device being configured to conduct a payment transaction made with a shared card, a data processor implemented process for performing a shared card 

Response to Arguments

Applicant's arguments filed July 21, 2021 have been fully considered and they are persuasive in part as further explained below.

Regarding the 101 Rejection:
	Applicant argues that Claims 1-20 are not abstract and that the eligibility of the claims is self-evident because the claims recite limitations that secure on-behalf transactions because “a user who is not an account holder of the first account is authorized to perform transactions from the first account without actually requiring the transaction card 106 or the mobile application linked to the first account” (See Applicant Arguments dated 07/21/2021, page 12)
	Applicant argues that the claims provide security to on-behalf transactions at least because “it becomes difficult for the primary account holder to provide her transaction card or the smartphone to the family member, which may cause inconvenience to both the family member and the primary account holder”.  (Id. at page 12)  Applicant further argues that the possibility of the password getting compromised increases when more people know the shared password, thereby posing a threat of fraudulent financial transactions from the account. (Id at 12-13)
	Applicant argues that the provision of a UIC that is only used by the on-behalf payee and no other user can perform on-behalf transactions using the UIC at least because the first authentication password (needed to complete the transaction) is sent by the server only to the first computing device associated with the on-behalf payee. (Id at 13)  
	Applicant further argues that the “authentication performed by the merchant server 114, the payment network server 118 and the issuer server 120 makes the authorization of the on-behalf transactions more secure” referring to the specification at paragraph 134 and continues arguing “authentication adds an extra layer of security to each on-behalf transaction performed by the on-behalf payees” referring to the specification paragraph 153. (Id. at page 13)
	Applicant’s Specification notes the following:
“Thus, the payment network server 118 and the issuer server 120 enable the first user 102 (i.e., the account holder) to register multiple on-behalf payees (for example, the second user 108) for the first account. Similarly, the merchant server 114 enables the first user 102 to register the on-behalf payees 

“Thus the communication environment 100 enables an account holder (such as the first user 102) to register multiple on-behalf payees (such as the second user 108) for her account and e-wallet. Each on-behalf payee is authorized to perform on-behalf transactions from the account and the e-wallet by using a corresponding UIC based on the consent of the account holder. Thus, the on-behalf payees do not require bank accounts, e-wallets, transaction cards, mobile applications, or smartphones linked to the bank accounts and e-wallet for performing transactions.  The communication environment 100 further authenticates the on-behalf payees before processing each on-behalf transaction. Authentication adds an extra layer of security to each on-behalf transaction performed by the on-behalf payees.” (See Applicant Specification paragraph 153)

Notably, the alleged mechanism for providing more security appears to be based on the interaction of the payment network server, the issuer server, the merchant terminal and the merchant server as described in the specification.  The claims do not require such interaction.  Claim 1 recites a server and a merchant terminal device. Claim 10 recites an issuer server and a merchant terminal device and Claim 18 recites a payment network server and a merchant terminal device.  None of the claims reflect an interplay between the four devices that could even conceivable serve as a basis of Applicant’s argument.  This argument is not persuasive.   Applicant’s argument that the claims are clearly not abstract is not persuasive.
Applicant then argues that the present application, like that seen in Finjan is performing a new kind of functionality that previously could not be performed.  Examiner is of another opinion.  Provision of credentials to allow an on-behalf user to perform transactions that are approved by the account holder is not a new concept.    The UIC as defined by the Applicant can be any code of any number of digits.  This could be construed, under a BRI as a transaction number.  Providing secondary transaction numbers, pseudo transactions, tokens, etc., with associated PINs, or passwords, created by the direction of a primary account holder to allow a subordinate user (i.e., child, employee, etc.) use of an account was not a new concept as of the effective date of the invention (2018).  Further requiring the primary account holder’s approval for subordinate user purchases is also not a new concept.  The functionality of 
Under Step 2A, Prong 1, Applicant argues that the claims are not about a fundamental economic practice but rather drawn to securing on-behalf transactions.  (See Applicant’s Arguments dated 07/21/2021, pages 14-15)  As noted above with reference to the rejection in chief and the arguments above, the claims are properly drawn to a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.  The claims are still performing a transaction.  This argument is not persuasive.
Under Step 2A, Prong 2, Applicant appears to argue that conventionally in order to share a transaction card or account one needed the transaction card or e-wallet password. (Id. at page 16) While those solutions certainly were and are options, there are other options that would be known to a POSITA that would allow for the use of a card not present transaction that was secure.
Applicant then argues that the instant claims are analogous as to the integration of a practical application to those seen in Example 42 of the SME Abstract Idea examples. (Id. at page 16)   Examiner is of another opinion.  As a whole, the combination of additional elements were found to be integrated into a practical application.  That is different than the instant claims.  In the manner claimed, with the limited additional elements claimed, the claims are receiving and transmitting data between a server, a merchant terminal device and a first and second computing device. The systemization is recited as generic processors performing generic computer functions.  Even as an ordered combination, the claims do not integrate the claims into a practical application.  This argument is not persuasive.
As to Step 2B, Applicant argues that if the claims are found to be abstract that they are further eligible under Step 2B under the Berkheimer considerations. (Id. at page 17)  It does not appear that these claims are providing a solution rooted in computer technology in order to overcome a problem specifically arising in computer networks as was seen in DDR.  The problem presented is not a uniquely computer rooted problem, it is an issue of inconvenience that was not brought about by using a computer.  This argument is not persuasive.  
Applicant further refers to BASCOM noting that an inventive concept can be found in non-conventional and non-generic arrangement of known, conventional pieces. (Id)  While something significantly more than an abstract idea can be found in inventions that utilize known, conventional systemization, the underlying invention would have to provide significantly more.  In the instant case, Examiner does not agree that the limitations are significantly more than the judicial exception.  

Regarding the Claim Interpretation:
This section has also been updated to reflect the status of the current claims, as fully disclosed above.  Examiner notes that Applicant did amend some limitations to overcome some of the interpretations made, however other claim interpretations have been made.

Regarding the 112 Rejections:
Applicant is thanked for their amendments that were aimed at clarifying the 112 issues, however, based on the amendments made, other 112(a), (b) and (d) issues have been raised, as fully disclosed above.

Regarding the 103 Rejection:
There is no prior art rejection being applied at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        July 30, 2021